UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-07338 Capital World Growth and Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: May 31, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Capital World Growth and Income FundSM [photo of shipping containers on a container barge heading towards the Cooper River Bridge, Mount Pleasant, SC]  Semi-annual report for the six months ended May 31, 2011 Capital World Growth and Income Fund seeks long-term growth of capital while providing current income. It invests on a global basis in a diversified portfolio consisting primarily of common stocks and other equity securities. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.79% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 to 33 for details. The fund’s 30-day yield for Class A shares as of June 30, 2011, reflecting the 5.75% maximum sales charge and calculated in accordance with the U.S. Securities and Exchange Commission formula, was 2.52%. Results for other share classes can be found on page 36. Investing outside the United States may be subject to risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of shipping containers on a container barge heading towards the Cooper River Bridge, Mount Pleasant, SC] Global equities registered solid gains for most of the first half of the fiscal year, as companies reported strong earnings. In May, however, stock prices eased on signs of slower growth in the United States, Europe and China, as well as renewed concerns about Europe’s sovereign debt crisis. In this environment, Capital World Growth and Income Fund earned a total return of 14.49% for the six months ended May 31, 2011. The fund trailed the 15.20% increase turned in by its primary benchmark, the unmanaged MSCI World Index, a broad measure of global developed stock markets. However, the fund’s return compared favorably with that of its peer group, as measured by the Lipper Global Funds Index, which gained 13.96%. Over longer, more meaningful periods, the fund has consistently exceeded both of these references, as can be seen in the table below. Results at a glance For periods ended May 31, 2011, with all distributions reinvested Total returns Average annual total returns Lifetime 1 year 5 years 10 years (since 3/26/93) Capital World Growth and Income Fund (Class A shares) % MSCI World Index* Lipper Global Funds Index† *The MSCI World Index is weighted by market capitalization and is designed to measure global developed-market equity results. The index consists of more than 20 developed-country indexes, including the United States. The index is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. † Lipper Global Funds Index is an equally weighted index of funds that invest at least 25% of their portfolios in securities traded outside the United States and that may own U.S. securities as well. The results of the underlying funds in the index include the reinvestment of dividends and capital gain distributions, as well as brokerage commissions paid by the funds for portfolio transactions and other fund expenses, but do not reflect the effect of sales charges, account fees or taxes. The fund’s total return includes the reinvestment of quarterly dividends totaling 35 cents a share. These dividends represented an income return of 1.04% for our shareholders for the six months ended May 31, 2011. Global markets review The beginning of the fiscal year coincided with the start of a broad rally across most stock markets in developed and developing countries. Gains continued through April, fueled by robust corporate earnings reports, positive economic data and strong demand from the developing world. Most markets experienced declines in the closing weeks of the period on renewed concerns about the Greek debt crisis, unrest in the Middle East and unexpected signs that the U.S., European and Chinese economies were slowing down. Despite this reversal, however, most markets ended the period with solid gains. Europe is home to the largest portion of fund holdings, with about 44% of portfolio assets. Nearly all European markets posted increases during the six months, bolstered by strong earnings and an increase in merger activity. In most cases, these returns were further enhanced for U.S. investors by a strengthening of the euro and other local currencies against the dollar. On a dollar-adjusted basis, indebted nations Ireland (+29.0%*) and Spain (+27.7%) saw some of the strongest gains of the period. France, Germany and the United Kingdom, the three largest European markets, generated dollar-adjusted increases of 25.7%, 20.7% and 16.7%, respectively. The lone exception to this positive trend was Greece, as investors became increasingly concerned about that country’s unsustainable debt levels and struggles in passing austerity measures. The loss, however, was tempered for U.S. investors by the strength of the euro. As measured by the MSCI World Index, Greece’s stock market lost 13.1% in euros, but only 4.1% in dollars. U.S. companies also continued to generate strong earnings. In April, signals that the Federal Reserve would not take action to raise interest rates in the near future provided an additional tailwind for equities. U.S. stocks increased 15.2% for the six-month period and accounted for 28.6% of portfolio holdings. As was the case in Europe, most markets in the Asia/Pacific region delivered positive results, magnified by currency trends. These included South Korea (+22.9%), Taiwan (+14.3%) and Singapore (+8.2%). The Japanese stock market was negative in local currency terms, as the powerful earthquake and tsunami in March resulted in production and supply chain difficulties. In U.S. dollar terms, however, Japanese equities managed a modest gain of 1.1%. Overall positive results in Australia (+16.1%) were restrained by the impact of widespread flooding and central bank credit tightening. *Country returns are based on MSCI indexes, expressed in U.S. dollars (except where noted), and assume the reinvestment of dividends. [Begin Sidebar] Where the fund’s assets were invested Percent of net assets by country as of May 31, 2011 Capital World Growth MSCI and Income Fund World Index* Europe % % United Kingdom France Switzerland Germany Sweden Spain Belgium .9 .4 Italy .9 Finland .9 .5 Turkey .8 — Netherlands .8 Austria .6 .1 Czech Republic .6 — Russia .6 — Other Europe The Americas United States Brazil — Mexico — Canada .9 Asia/Pacific Taiwan — Japan China — Australia Hong Kong Singapore .8 South Korea — Other Asia/Pacific — Other .3 .3 Bonds & notes, short-term securities & other assets less liabilities — Total % % *The MSCI World Index is weighted by market capitalization. [End Sidebar] A company-by-company approach While regional and country returns can help characterize the economic climate, it is important to note that Capital World Growth and Income Fund’s investment professionals do not invest based on geography or sector. Investment decisions are made based on the fundamental merits of each individual company in the portfolio. This approach has resulted in a portfolio that is broadly diversified across both sectors and regions. As you can see in the table below, eight of the fund’s 10 largest holdings posted double-digit gains during the recent six months. Of these, tobacco maker Philip Morris International (+26.12%) and top holding Novartis (+21.89%) showed particular strength. Only Microsoft (–0.79%) and Mexican telecommunications company América Móvil (–6.66%) declined. On a sector basis, the fund’s consumer discretionary, utilities and consumer staples holdings supported the positive result. Among the fund’s top contributors from these sectors were Swedish automaker Volvo (+24.76%), seventh-largest holding GDF SUEZ (+11.10%) and Australian retailer Wesfarmers (+18.01%). And although the fund held lower concentrations in the energy and materials sectors relative to the MSCI World Index, holdings in those areas had particularly strong returns. [Begin Sidebar] Largest equity holdings (as of May 31, 2011) Percent of 6-month Company Country net assets return Novartis Switzerland % % AT&T United States Bayer Germany Philip Morris International United States Microsoft United States −0.79 BP United Kingdom GDF SUEZ France Royal Dutch Shell United Kingdom América Móvil Mexico −6.66 Kraft Foods United States [End Sidebar] Looking ahead The global economy continues to make measured progress, but still faces many of the same challenges that were evident in 2010. A comprehensive, long-term solution to the fiscal crisis in Greece and other European nations has yet to be found. In the weeks following the close of the period, however, European leaders agreed to release additional financial aid to Greece, with the country’s lawmakers approving further austerity measures. There are additional encouraging signs from Europe, among them the relative strength of the German economy (Europe’s largest). A number of other European nations also continue to show signs of strength. To be sure, Europe’s challenges are significant and we expect continued volatility in the near term. The sustainability of growth in China, higher energy prices, political unrest in the Middle East and rising U.S. debt also remain concerns. Despite these challenges, we maintain a positive long-term outlook. The corporate balance sheets and valuations that inspired the positive results during the period continue to be strong. In addition, the developing world — China in particular — remains an engine for growth. It is important to remember that periods of volatility are also periods of opportunity for long-term investors. We continue to search for opportunities to add value for our shareholders by investing in strong companies at what we believe are attractive prices. As always, we adopt a long-term view of investing and encourage you to do the same. We thank you for the confidence you have placed in us and look forward to reporting to you again in six months. Cordially, /s/ Michael Thawley Michael Thawley Vice Chairman of the Board /s/ Mark E. Denning Mark E. Denning President July 11, 2011 For current information about the fund, visit americanfunds.com. Summary investment portfolio May 31, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 14.31 % Industrials Consumer staples Information technology Consumer discretionary Other industries Convertible & preferred securities Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) United States 28.6 % Euro zone* United Kingdom Switzerland Sweden Taiwan Japan China Australia Hong Kong Other countries Bonds & notes, short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands and Spain. Percent Value of net Common stocks - 95.07% Shares ) assets Financials - 14.31% Banco Santander, SA (1) $ % Société Générale (1) Prudential PLC (1) Industrial and Commercial Bank of China Ltd., Class H (1) (2) Credit Suisse Group AG (1) (2) HSBC Holdings PLC (Hong Kong) (1) HSBC Holdings PLC (United Kingdom) (1) JPMorgan Chase & Co. Other securities Industrials - 11.75% AB Volvo, Class B (1) Siemens AG (1) ASSA ABLOY AB, Class B (1) Schneider Electric SA (1) Jardine Matheson Holdings Ltd. (1) Union Pacific Corp. Other securities Consumer staples - 10.73% Philip Morris International Inc. Kraft Foods Inc., Class A Altria Group, Inc. Wesfarmers Ltd. (1) Nestlé SA (1) Lorillard, Inc. Danone SA (1) Anheuser-Busch InBev NV (1) Anheuser-Busch InBev NV, VVPR STRIPS (1) (2) 14 Other securities Information technology - 10.42% Microsoft Corp. HTC Corp. (1) MediaTek Inc. (1) QUALCOMM Inc. Nintendo Co., Ltd. (1) Other securities Consumer discretionary - 10.10% Home Depot, Inc. DIRECTV, Class A (2) Honda Motor Co., Ltd. (1) Daimler AG (1) Virgin Media Inc. (3) Cie. Générale des Établissements Michelin, Class B (1) Other securities Telecommunication services - 9.26% AT&T Inc. América Móvil, SAB de CV, Series L (ADR) Singapore Telecommunications Ltd. (1) TeliaSonera AB (1) Other securities Health care - 8.29% Novartis AG (1) Bayer AG (1) Roche Holding AG (1) Merck & Co., Inc. Other securities Energy - 7.12% BP PLC (1) Royal Dutch Shell PLC, Class B (1) Royal Dutch Shell PLC, Class A (1) Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) ConocoPhillips Eni SpA (1) Woodside Petroleum Ltd. (1) Other securities Utilities - 6.16% GDF SUEZ (1) Scottish and Southern Energy PLC (1) National Grid PLC (1) CEZ, a s (1) Other securities Materials - 4.15% Other securities Miscellaneous - 2.78% Other common stocks in initial period of acquisition Total common stocks (cost: $64,090,856,000) Preferred securities - 0.24% Financials - 0.23% Other securities Miscellaneous - 0.01% Other preferred securities in initial period of acquisition Total preferred securities (cost: $153,564,000) Convertible securities - 0.42% Other - 0.29% Other securities Miscellaneous - 0.13% Other convertible securities in initial period of acquisition Total convertible securities (cost: $303,246,000) Principal amount (000) Bonds & notes - 0.63% Energy - 0.16% BP Capital Markets PLC 3.125%-5.25% 2012-2015 $ Other securities Telecommunication services - 0.12% América Móvil, SAB de CV 8.46% 2036 MXN286,400 Other securities Other - 0.35% Other securities Total bonds & notes (cost: $446,257,000) Short-term securities - 3.39% Freddie Mac 0.13%-0.301% due 6/21/2011-5/18/2012 $ Société Générale North America, Inc. 0.20% due 7/19/2011 Other securities Total short-term securities (cost: $2,852,271,000) Total investment securities (cost: $67,846,194,000) Other assets less liabilities Net assets $ % As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Some of these securities (with an aggregate value of $1,443,631,000, which represented 1.71% of the net assets of the fund) may be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended May 31, 2011, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividendor interest income(000) Value of affiliates at 5/31/2011 (000) ComfortDelGro Corp. Ltd. (1) - - $ $ Compal Electronics, Inc. (1) - Virgin Media Inc. 6.50% convertible notes 2016 (4) $ - $ $ Virgin Media Inc. - Virgin Media Finance PLC, Series 1, 9.50% 2016 $ - $ - - Qantas Airways Ltd. (1) (2) - - Acer Inc. (1) - - Kesa Electricals PLC (1) - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1)Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $51,909,443,000, which represented 61.62% of the net assets of the fund. This amount includes $51,891,648,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (2)Security did not produce income during the last 12 months. (3) Represents an affiliated company as defined under the Investment Company Act of 1940. (4)This security was an unaffiliated issuer in its initial period of acquisition at 11/30/2010; it was not publicly disclosed. Key to abbreviations ADR American Depositary Receipts MXN Mexican pesos See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at May 31, 2011 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $66,256,759) $ Affiliated issuers (cost: $1,589,435) $ Cash denominated in currencies other than U.S. dollars (cost: $3,680) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Directors' deferred compensation Non-U.S. taxes Other Net assets at May 31, 2011 $ Net assets consist of: Capital paid in on shares of capital stock $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at May 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 4,000,000 shares, $.01 par value (2,205,201 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended May 31, 2011 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $134,671; also includes $5,499 from affiliates) $ Interest (net of non-U.S. taxes of $5; also includes $1,009 from affiliates) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal 51 Custodian State and local taxes Other Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain on: Investments (net of non-U.S. taxes of $2,357; also includes $1,504 net loss from affiliates) Currency transactions Net unrealized appreciation on: Investments (net of non-U.S. taxes of $164) Currency translations Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months Year ended ended May 31, November 30, 2011* Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized appreciation (depreciation) on investments and currency translations ) Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total increase (decrease) in net assets ) Net assets: Beginning of period End of period (including undistributed net investment income: $944,798 and $502,148, respectively) $ $ *Unaudited See Notes to Financial Statements Notes to financial statements unaudited 1. Organization Capital World Growth and Income Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital while providing current income. It invests on a global basis in a diversified portfolio consisting primarily of common stocks and other equity securities. In 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporationto a Delaware statutory trust. The reorganization may be completed in 2011; however, the fund reserves the right to delay the implementation. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share classas of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time, or relevant local time for securities trading outside U.S. time zones,from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of May 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
